Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 12/03/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “user interface device” in claims 1, 4, 6, 11, 13, 16 and 19-20. 
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as receiving data, processing data to be displayed, per fig. 1, 10-11, Para [0039, 0049, 0057, 0060, 0097, 0109] of the published specification, the claimed “user interface/user interface device” appears to be a structure element/component of a bigger structure of an onboard route planning device.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 19 recited the limitation/feature “collect(ing) near real-time data on driving behavior,” which is unclear what the collected near real-time data on driving behavior is for, or what it does, or how it is being applied to other claimed, in claim 19, tradeoff values representing different compromises between time efficiency and vehicle emissions. Clarification is required.
	For the purpose of this examination, the limitation/feature “collect(ing) near real-time data on driving behavior,” in claim 19, is not given a patentable weight, and is withdrawn from consideration. 
1.1.2	Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of its dependency on rejected independent claim 19, and for failing to cure the deficiencies listed above, not further limiting down the limitation/feature “collect(ing) near real-time data on driving behavior.”
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10890459B2 in view of Kobayashi (US 20120136574A1).
Although claim 1 of U.S. Patent No.: 10890459B2 is almost identical and/or covers claim 1 of the instant application, the claims are patentably distinct from each other because of the following: the U.S. Patent No.: 10890459B2 does not explicitly disclose, or is missing: “electrical energy efficiency,” “electrical energy consumption,” “computing electrical energy consumption.”  
However, Kobayashi teaches, through the invention (see entire document), particularly in Para [0010-0011, 0017, 0025, 0033-0034, 0037, 0039, 0041, 0050, 0068, 0079, 0103, 0105] – teaching power consumption, estimating a power consumption quantity of a road section, calculating a power consumption quantity of the mobile, calculating estimated power consumption quantity of every road (section), power consumption quantity of a mobile (vehicle) which travels using power charged in the battery; charging station as a place having facilities for providing electromotive vehicles with charging service; the charging station that may be … a parking lot having ordinary charging facilities or rapid charging facilities; general electromotive vehicle fully charged; power quantity obtained when fully charged; electromotive vehicles; traveling efficiently without battery exhaustion.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10890459B2 by incorporating, applying and utilizing the above steps, technique and features as taught by Kobayashi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to set a route (traveling route) passing through charging stations which are located in the vicinity of the driver's destination or in the vicinity of the path to the driver's destination and which can be arrived at (see entire Kobayashi document, particularly Para [0006]).
1.1	Claims 2-3 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 1.
2.	Claims 4-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10890459B2 in view of Kobayashi (US 20120136574A1).
Although claim 1 of U.S. Patent No.: 10890459B2 is almost identical and/or covers claim 4 of the instant application, the claims are patentably distinct from each other because of the following: the U.S. Patent No.: 10890459B2 does not explicitly disclose, or is missing: “identifying one or more weighted routes from the origin position to the destination position based on locations of refuel or recharge stations.”
However, Kobayashi teaches, through the invention (see entire document), particularly in fig. 9, 12, Para [0060, 0065-0066] – teaching retrieving, selecting candidate charging stations each located at a distance within a range distance from a straight line coupling the start point and end point of the section; fig. 9 taken as an object, wherein a charging station A, a charging station B, and a charging station C located within the range distance from a straight line which couples the origin and the waypoint selected as candidate charging stations; retrieving a charging station in the vicinity of the start point which is the closest to the start point of the section from the charging station information as preparation for estimating the cruising distance and the cruising time from the start point of the section to each charging station; estimating the cruising distance and the cruising time from each charging station to the end point of the section. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10890459B2 by incorporating, applying and utilizing the above steps, technique and features as taught by Kobayashi. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to set a route (traveling route) passing through charging stations which are located in the vicinity of the driver's destination or in the vicinity of the path to the driver's destination and which can be arrived at (see entire Kobayashi document, particularly Para [0006]).
2.1	Claims 5-12 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 4.
3.	Claims 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10890459B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that narrower claim 1 of U.S. Patent No.: 10890459B2 covers the broader claim 13 of the instant application. 
3.1	Claims 14-18 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 13.
4.	Claims 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10890459B2 in view of  ADIL (FR 2986614A1). 
Although claim 1 of U.S. Patent No.: 10890459B2 is almost identical and/or covers claim 19 of the instant application, the claims are patentably distinct from each other because of the following: the U.S. Patent No.: 10890459B2 does not explicitly disclose, or is missing: “identifying one or more weighted routes from the origin position to the destination position based on the travel time value and the vehicle emissions for the road segments and based on the user preference resulting in a compromise between a fastest route and a route with the least pollution emitted in accordance with the one or more user preferences.”
However, ADIL teaches, through the invention (see entire document), particularly in fifth paragraph from the top of page 2 of 4, a device for determining a route for making a journey with a motor vehicle with an internal combustion engine, comprising: a means for inputting a starting point and / or a an arrival point defining said path; means for determining different routes for making said path; means for associating an itinerary speed plot according to, for example, the maximum authorized speed and / or the behavior of the driver on previous routes, means for selecting a map corresponding to a type of driving behavior, means for calculating, from said map and the route speed plot, the energy consumption or pollutant emissions per route; and - route storage means having the lowest energy consumption or the lowest pollutant emissions; the device that also comprises a navigation means capable of indicating to the driver the route to be followed and the speed determined by the association means for the chosen route. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10890459B2 by incorporating, applying and utilizing the above steps, technique and features as taught by ADIL. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to allow the driver to predict his journey by limiting its energy consumption or its polluting emissions, while allowing the same driving pleasure (see entire ADIL document, particularly at the end of the first paragraph from the top of page 2 of 4).
4.1	Claim 20 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim 19.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662